Name: Commission Regulation (EEC) No 3073/88 of 5 October 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/28 Official Journal of the European Communities 6. 10 . 88 COMMISSION REGULATION (EEC) No 3073/88 of 5 October 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, . Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 ( 2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3025/88 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3025/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid deferred to in Article 14 of Council Regulation (EEC) No 475/86 0 are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount 6f the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 6 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 250, 9. 9. 1988, p. 12. 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 271 , 1 . 10. 1988, p. 62. O OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. (,0) OJ No L 183, 3 . 7. 1987, p. 18 . 6. 10 . 88 Official Journal of the European Communities No L 274/29 ANNEX I Aids to colza and rape seed other than 'double zero* (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU): Spain  Portugal ; Other Member States 0,580 0,000 18,819 0,580 0,000 18,381 0,580 0,000 18,699 0,580 0,000 18,897 0,580 0,000 18,050 0,580 0,000 18368 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 44,83 50,00 900,21 133,30 161,32 14,810 10,772 27 538 2 022,90 43,81 48,84 878,99 129,74 157,35 14,414 10,424 26 741 1 911,23 44,56 49,68 894,27 132,12 160,14 14,678 10,623 27 171 1 920,75 45,07 50,21 912,48 137,83 165,27 15,328 11,451 28 826 1 917,96 43,09 47,98 871,58 131,09 157,67 14,579 10,806 27 324 1 741,17 44,11 49,06 886,93 133,50 160,49 14,847 10,902 27 564 1 691,64 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 2 796,73 89,44 2 729,40 89,44 2 770,91 89,44 2 789,86 89,44 2 658,49 89,44 2 6^9,57 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 114,37 0,00 4 028,81 0,00 4 067,74 0,00 4 083,24 0,00 3 917,32 0,00 3 913,30 No L 274/30 Official Journal of the European Communities 6. 10. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 3,080 2,500 21319 3,080 2,500 20,881 3,080 2,500 21,199 3,080 2,500 21,397 3,080 2,500 20,550 3,080 2,500 20,868 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic 1 of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spam and processed :  in Spain (Pta) ;  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 50,73 56,61 1 020,37 151,99 183,21 16,889 12,413 31 530 2 394,89 49,71 55,46 999,15 148,43 179,24 16,492 12,064 30 734 2 283,23 50,46 56,30 1 014,44 150,81 182,02 16,757 12,263 31 163 2 292,75 50,97 56,83 1 033,19 156,79 187,37 17,438 13,139 32 914 2 289,96 49,00 54,60 992,30 150,05 179,78 16,688 12,493 31 411 2113,17 50,01 55,68 1 007,65 152,46 182,59 16,957 12,590 31 651 2 063,64 474,98 3 182,27 474,98 3 114,94 474,98 3 156,44 474,98 3 175,39 474,98 3 044,02 474,98 3 055,10 470,02 4 584,38 470,02 4 498,83 470,02 4 537,76 470,02 4 553,26 470,02 4 387,33 470,02 4 383,32 6. 10. 88 Official Journal of the European Communities No L 274/31 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5,170 0,000 20,236 5,170 0,000 20,534 5,170 0,000 20,251 5,170 0,000 20,468 5,170 0,000 20,686 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 48,24 . 53,78 967,56 142,61 173,13 . 15,843 11,428 29 364 2 098,73 48,94 54,57 981,87 144,81 / 175,72 16,088 11,617 29 829 2 121,11 48,2? 53,82 968.12 142,45 173.13 15,824 11,367 29 201 2 008,22 48,85 54,40 988,34 148,82 178,85 16,551 12,293 31 048 2 001,97 49,37 54,98 998,86 150,43 180,77 16,730 12,430 31 388 2 027,43 797,28 3 047,07 797,28 3 093,05 797,28 3 040,82 797,28 3 060,76 797,28 3 094,27  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 071,04 5 895,32 2 991,97 5 895,32 0,00 6 127,91 5 950,54 3 035,75 5 950,54 0,00 6 046,18 5 871,17 2 983,51 5 871,17 0,00 6 062,58 5 887,10 3 001,25 5 887,10 0,00 6 103,84 5 927,17 3 034,77 5 927,17 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) ( ) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070, ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production . (value of 1 ECU) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,074940 2,339220 43,483500 7,063480 7,961780 0,774044 0,655742 1 545,94 168,33600 171,02900 137,24400 2,070840 2,335620 43,476700 7,066170 7,962680 0,773801 0,657731 1 551,45 170,09700 171,90500 137,71700 2,066790 2,332210 43,471700 7,068690 7,9651 10 0,773329 0,659496 1 557,39 172,19300 172,84700 138,25800 2,062830 2,328390 43,456800 , 7,071780 7,968570 0,773214 0,661268 1 563,88 173,69200 173,79700 138,75900 2,062830 2,328390 43,456800 7,071780 7,968570 0,773214 0,661268 1 563,88 173,69200 173,79700 138,75900 2,052240 2,317820 43,452299 7,084020 7,986710 0,772901 0,666543 1 576,09 178,74500 176,50600 140,31300